DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “800” has been used to designate both power module (e.g. [0065]) and ground pad (e.g. [0064]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0063] – needle electrode “61” should be needle electrodes “610”
[0065] – “cable connector 502” should be “cable connector 503” 
[0076] – “first group 511” should be “first group 611”
[0076] – “second group of 512” should be “second group of 612”
Appropriate correction is required.
Claim Objections
s 3-5 and 8-9 are objected to because of the following informalities:  
Claim 3 – proposed change from “wherein all the first group” to “wherein all of the first group” or “each electrode in the first group” for clarity
Claim 3 – proposed change from “wherein all the second group” to “wherein all of the second group” or “each electrode in the second group” for clarity
Claim 3 –  proposed removal of “all” in “vertical direction in all one or more second diagonal lines” for clarity 
Claim 4 – proposed change of “with respect to all the one or more rows” to “with respect to all of the one or more rows” 
Claim 5 – change “the number” to “a number” to avoid lack of antecedent basis 
Claim 8 – change “connect with the same power source” to “connected with a power source” to avoid lack of antecedent 
Claim 9 – change “wherein the needle tip is mounted on a skin care device” to “wherein the needle tip is mounted on the skin care device” to follow the antecedent of claim 1
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display module,” “operating module,” driving module,” and “electric control module” in claim 10. A “conductive module” is not interpreted under 35 U.S.C. 112(f) as the claim provides enough structure (e.g. “extending to one side of the main body and including a first cable and a second cable”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
“Display module” is interpreted as a device that visually provides information that may take form in a panel or touch screen  (e.g. [0046]; [0048]).
“Operating module” is interpreted as a button, switch, or control in order to change parameters such as frequency in which portions may be omitted when display module is touch screen (e.g. [0046]-[0048]). (e.g. [0046]
“Driving module” is controlled through a control signal of electronic control module (e.g. [0052]) and is located within the skin care device (e.g. [0059]). The “driving module” vertically drives/reciprocate the needle tip into the skin (e.g. [0063]; [0066]) and may include a pneumatic cylinder or linear motor (e.g. [0083]).
“Electric control module” controls the components of the skin care device and may be electrically connected with needle tip, driving module, and ground electrode pad (e.g. [0049]; [0054]-[0056]). The “electric control module” also may apply a current and an electric control signal (e.g. [0049]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “mutually” in claim 3 is not defined by the claim, the specification does not provide a definition, and clarification is requested.  In claim 3, “mutually parallel” in the limitation “diagonal lines are mutually parallel to the one or more second diagonal lines” is unclear. For examination purposes, “mutually parallel” is interpreted as non-overlapping. 
Claims 2 and 3 recites "The needle chip of Claim" in claims 2 and 3.  There is insufficient antecedent basis for this limitation in the claim as there is no needle chip of claims 1 and 2. For examination purposes, “the needle chip” will be interpreted as “the needle tip” which is recited in claims 1 and 2. 
The term "inclined" in claims 3 & 4 renders the claim indefinite. The accepted meaning of “inclined” is sloped or leaning. Based on the structure in Figure 6, the electrodes do not follow the ordinary meaning of “inclined” but rather are staggered at a 45 degree angle. By using “inclined” in the claims, the applicant creates ambiguity by setting forth an uncommon definition that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For examination purposes, “inclined” will be interpreted not as the ordinary meaning but rather an electrode is staggered or aligned at 45 degree angle respective of the other surrounding electrodes. 
Regarding claim 6, it is unclear whether “an alternating current” is referring to the current recited in claim 1 or is a different current. If “an alternating current” is referring to the current of claim 1, then the examiner suggests changing “an alternating current” to “wherein the current is an 
The intended limitation about "driving module" in claim 10 renders the claim indefinite. It is unclear whether the needles or the case/holder is reciprocated in a vertical action performed by the driving module. For examination purposes, “driving module” will be interpreted as the portion of the device that reciprocates the needles relative to the case when the case is held against the skin. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (US 2016/0228178 A1; hereinafter Lei).
Regarding claim 1, Through Figures 1A and 1B Lei teaches, needle tip (i.e. RF microneedle treatment unit 7) mounted on a skin care device (i.e. RF microneedle therapeutic device 3): a case (i.e. housing 71); a holder (i.e. base 72) disposed in the case to reciprocate in a vertical direction (i.e. magnetic drive pump; driving rod 5) (e.g. [0011]-[0012]); and a plurality of needle electrodes (i.e. plurality of microneedles) disposed in the holder (e.g. [0011]; [0015]), wherein a current is applied to the plurality of needle electrodes (i.e. controller) (e.g. [0016]; [0022]; [0100]), and wherein the plurality of 
Regarding claim 2, Lei teaches wherein the plurality of needle electrodes are arranged in at least one of one or more rows and one or more columns on a plane perpendicular to the vertical direction (e.g. Figure 1B, item 73; Figure 9; [0040]; [0123]), and wherein the first group of needle electrodes and the second group of needle electrodes are alternately arranged based on the one or more rows and alternately arranged based on the one or more column (e.g. Figure 9; Figure 16; [0054];[0150]; [0152]; [0169]-[0170]).
Regarding claim 3, through Figures 9 and 16 Lei teaches wherein all the first group of the needle electrodes are arranged on the plane perpendicular to the vertical direction in one or more first diagonal lines which are inclined with respect to the one or more rows and the one or more columns and mutually parallel to each other, wherein all the second group of the needle electrodes are arranged on the plane perpendicular to the vertical direction in all one or more second diagonal lines which are inclined with respect to the one or more rows and the one or more columns and parallel to each other, and wherein the one or more first diagonal lines are mutually parallel to the one or more second diagonal lines (e.g. [0054];[0150]; [0152]; [0169]-[0170]).
Regarding claim 4, Lei teaches wherein the one or more first diagonal lines and the one or more second diagonal lines are arranged on the plane perpendicular to the vertical direction to be inclined at 45 degrees with respect to all the one or more rows and the one or more column (e.g. Figure 1B, item 73; Figure 19; [0040]-[0041]).
Regarding claim 5, Lei teaches wherein the number of the plurality of needle electrodes is 49, the number of the one or more rows is seven, and the number of the one or more columns is seven (e.g. [0123]). 

Regarding claim 8, Lei teaches wherein the first group of needle electrodes and the second group of needle electrodes are connected with the same power source in parallel (e.g. [0034]-[0035]; [0047]; [0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Manstein (US 2008/0082090 A1; hereinafter Manstein). 
Regarding claim 6, Lei as modified discloses the claimed invention except for an alternating current is applied to the plurality of needle electrodes. Lei teaches can output in continuous manner, a pulsed manner, or a continuous/pulsed mixed manner (e.g. [0016]). In the same field of endeavor, Manstein teaches an alternating current is applied to the plurality of needle electrodes (e.g. [0035]; [0045]) to provide a desired treatment. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Lei, with an alternating current is applied to the plurality of needle electrodes as taught by Manstein in order to provide the predictable results of using a known technique of applying a AC current to a known device in order to yield a desired treatment.
Regarding claim 9, Lei fails to disclose the needle tip is mounted on a skin care device in a monopolar scheme, but teaches the treatment skin device (i.e. treatment handpiece 3) can be attached to a cathode plate (i.e. 9) in Figure 1B (e.g. [0126]). Manstein teaches the needle tip is mounted on a skin care device in a monopolar scheme to provide thermal damage in a target tissue area with a remote .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Manstein and McGill et al. (US 2009/0112205 A1; hereinafter McGill).
Through Figure 1A and 1B, Lei teaches a main body (i.e. main machine) in which an operating module (i.e. control console) are disposed; a conductive module (Figure 1A, item2) extending to one side of the main body (Figure 1A, item 1) and including a first cable and a second cable (e.g. [0121]); a hand piece (i.e. treatment handpiece) disposed on the first cable; a needle tip (i.e. RF microneedle treatment unit) mounted on the hand piece (e.g. [0011]-[0012]);  a driving module (i.e. magnetic drive pump; driving rod)  configured to drive the needle tip (e.g. [0011]-[0012]); and an electronic control module electrically (i.e. control circuit) connected with the needle tip through the first cable (e.g. [0121]); wherein the needle tip (i.e. RF microneedle treatment unit 7) includes: a case (i.e. housing 71); a holder (i.e. base 72) disposed in the case (i.e. housing 71) to reciprocate in a vertical direction by the driving module (i.e. magnetic drive pump; driving rod 5) (e.g. [0011]-[0012]); and a plurality of needle electrodes (i.e. plurality of microneedles) disposed in the holder (e.g. [0011]; [0015]), wherein a current is applied to the plurality of needle electrodes by the electronic control module (i.e. controller) (e.g. [0016]; [0022]; [0100]),and wherein the plurality of needle electrodes include a first group of needle electrodes and a second group of needle electrodes (e.g. Figure 9; Figure 16; [0018]; [0150];[0169]) to which the current is at mutually different times (e.g. [0100];[0141];[0144]). However, Lei fails to disclose a ground . 
Conclusion
:
US 20210038881 A1 – discloses moving electrodes for the application of electrical therapy within a tissue.
US 20140194789 A1 – discloses treatment apparatus using high frequency waves and method for controlling same.
US 9289605 B2 – teaches current applicable multi-needle syringe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
10 March 2021